      Case: 5:19-cr-00741-SL Doc #: 40 Filed: 08/31/21 1 of 2. PageID #: 220




                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


UNITED STATES OF AMERICA,                   )       CASE NO. 5:19-cr-741
                                            )
                       PLAINTIFF,           )       JUDGE SARA LIOI
                                            )
vs.                                         )
                                            )       ORDER
MICHAEL HAKIM MORALE,                       )
                                            )
                                            )
                       DEFENDANT.           )

         This matter is before the Court upon Magistrate Judge Carmen E. Henderson

Report and Recommendation that the Court ACCEPT the plea of guilty of defendant

Michael Hakim Morale and enter a finding of guilty against defendant. (Doc. No. 36.)

         On December 3, 2019, the government filed an Indictment against defendant.

(Doc. No. 1.) On May 27, 2021, this Court issued an order assigning this case to

Magistrate Judge Henderson for the purpose of receiving defendant's guilty plea. (Doc.

No. 32.)

         On June 3, 2021, a hearing was held in which defendant entered a plea of guilty to

Count 1 of the Indictment, charging him with Felon in Possession of Firearm and

Ammunition, in violation of 18 U.S.C. Sections 922(g)(1) and 924(a)(2). Magistrate

Judge Henderson received defendant's guilty plea and issued a Report and

Recommendation ("R&R") recommending that this Court accept the plea and enter a

finding of guilty. (Doc. No. 36.)
   Case: 5:19-cr-00741-SL Doc #: 40 Filed: 08/31/21 2 of 2. PageID #: 221




       Neither party objected to the Magistrate Judge's R&R in the fourteen days after it

was issued.

       Upon de novo review of the record, the Magistrate Judge's R&R is ADOPTED.

Specifically, the Court finds as follows: that the defendant is competent to enter a plea,

that he understands his constitutional rights, that he is aware of the consequences of

entering a plea, and that there is an adequate factual basis for the plea. The Court further

finds that the plea was entered knowingly, intelligently, and voluntarily. Accordingly, the

defendant's plea of guilty is APPROVED.

       Therefore, the defendant is adjudged guilty of Count 1 in violation of 18 U.S.C.

Sections 922(g)(1) and 924(a)(2). The sentencing will be held on September 16, 2021 at

10:00 a.m.

        IT IS SO ORDERED.



Dated: August 31, 2021
                                               HONORABLE SARA LIOI
                                               UNITED STATES DISTRICT JUDGE
